                  UNITED STATtrS DISTRICT COURT
                MIDDLtr DISTRICT OF PtrNNSYLVANIA

UNITED STATES OF AMERICA                 )     NO. 1:76-CR-42
                                         )
                  v                      )     (Cnief Judge Conner)
                                         )
xIU CHENG ZHENG,                         )
YOU GUO YANG,                            )
PAO HUA YU,                              )     (Electronically Filed)
        Defendants.                      )

                      FINAL ORDER OF FORFEITURE

       Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

      Preliminary Orders of Forfeiture were entered on May 7, 2079,

Muy 16, 2019, and November 19, 2019, ordering the defendants to

forfeit:

            a   $1,492,633 in U.S. Currency, representing proceeds of

                mail fraud in violation of 18 U.S.C.   S 1341   or conspiracy

                to commit mail fraud and wire fraud in violation of 18

                U.S.C. S 1349 that were personally obtained and later

                dissipated by Xiu Che ng Zhengi
           b. $100,000 in U.S. Currency, representing proceeds of

                violations of 18 U.S.C. $ 1952 that were personally

                obtained and later dissipated by You Guo Yangi

           c.   $150,000 in U.S. Currency, representing proceeds of mail

                fraud in violation of 18 U.S.C. $ 1341 or conspiracy to

                commit mail fraud in violation of 18 U.S.C.   S 1349   that

                were personally obtained by and later dissipated by Pao

                Hua Yu.

     Because the defendants dissipated the above-described property

constituting proceeds of the violations, the United States seeks, as a

substitute asset pursuant to 2l U.S.C. $ 853(p), forfeiture of any of the

defendants' property up to the value of the dissipated proceeds.

     Pursuant to Rule 32.2(DG)(C) & (c)(t). since the United States

only seeks forfeiture of the proceeds of the crimes, service and

publishing of the Preliminary Order of tr'orfeiture were not required.

    NOW, THEREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:




                                      2
(t)   Forfeiture of the defendants' interests in the

      above proceeds has become final, made part of the

      sentences, and included in their judgmentsi

Q)    The United States is entitled to its costs hereini

(a)   The United States District Court shall retain

      jurisdiction in the case for the purpose of

      enforcing this Orderi and

(+)   The Clerk is hereby directed to send attested

      copies of this Order to all counsel of record.




      Dated this 17th
                 _ day of December           2019.


      /s/ CHRISTOPHER C. CONNER
       CHRISTOPHER C. CONNER
       CHIEF' UNITtrD STATES DISTRICT JUDGtr




                    a)
                    t1
